DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021   has been entered.

Examiner-initiated interview
A summary is included, capturing minutes of the 5/28/2021 Interview with Attorney Nieberding. Although a comment was included by the examiner in the tentative amendments (“The method Claim 10 looks fine as is.” – Page 1 of the faxed Proposed Amendment, attached herein), further reconsideration of the claim after the interview resulted in additional 35 USC 112a-b rejections of Claim 10 and its dependent 11, as formulated in detail below.

Claim Rejections - 35 USC § 112
Claims 1-4, 6, 8, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fastener assembly (or method of setting a fastener) wherein the propelling member is
(A) translated jointly with the fastener out of an orifice of a propelling tool;
(B) distorted upon fastener setting into a support, and 
(C) separated from the fastener AND from the support upon complete setting of the fastener into the support, it does not reasonably provide enablement for fastener assemblies or methods of setting fasteners wherein the propelling member 
DOES NOT (A) translate jointly with the fastener out of an orifice of a propelling tool; and/or
DOES NOT (B) distort upon fastener setting into a support, and/or
DOES NOT (C) separate from the fastener AND from the support upon complete setting of the fastener into the support. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Because (i) the Inventor has not provided direction (for example, with respect to fastener assemblies or methods lacking at least one of the conditions A-B-C above), (ii) no working examples have been disclosed, to show fastener assemblies or methods lacking at least one of the conditions A-B-C above, and (iii) the breadth of the claims (present language leaves open a range of undisclosed and undefined possibilities, including that the fastener and propelling members are maintained together and never separated, or that the propelling member is not distorted during the setting, or that the translation out of the propelling tool is not a joint translation, or that the fastener assembly is propelled by a tool not possessing two flywheels or not possessing an orifice), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are provisions related to the propelling member being configured to:
(A) translate jointly with the fastener (or “fastener body” in claim 1) out of an orifice of a propelling tool;
(B) distort upon fastener setting into a support; AND
(C) separate from both the fastener and the support upon complete setting of the fastener into the support. For context, Figures 4-7 of the examined specification document these critical and essential elements of the fastener assembly.
Furthermore, Claims 2-4, 6, 8, and 11 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20110094353 by Lombardi (“Lombardi”).
Regarding Claim 1, Lombardi teaches a fastener assembly (“nail set 10”, Para 0018, Fig. 2-3) comprising:
a fastener body (“tool portion 14”, Para 0018; note elongated nail-like shape of element 14 in Figs. 2-3, and hardened steel material in Para 0019, therefore capable of being fastened not only inside element 12 as disclosed, but also fastened into a support for example a foam board, a cardboard panel, a wooded plank or a drywall panel, etc. – hence “fastener”; alternatively, the same considerations apply to the equivalent embodiment of Figs. 5-6) with an entry TIP (annotated below) at a first end (left, in Figs. 2-3) and an enlarged HEAD (annotated below) part at a second (right) end, and a shank (annotated as “S below, i.e. including not only the “shoulder portion 26” but also the cylindrical portion extending therefrom, see below) extending between the first end and the second end and a longitudinal axis (same as that used for cross section “3-3”, see Fig. 2) running between the first end and the second end:
a propelling member (“body portion 12 includes an opening 16”, Para 0018; alternatively the propelling member may be regarded as represented by the assembly of the body portion 12 WITH the handle portion 30/130, see Figs. 2-3) engaged with and carried on the fastener body (as shown in Fig. 2-3) and configured for transferring an externally applied propulsion force to the fastener body (Para 0020: “constructed and arranged to be impacted by a striking tool”) , wherein the propelling member 12 has a lengthened shape (along the same longitudinal axis oriented horizontally, as discussed above), wherein a portion (annotated as P1 below) of the lengthened shape extends around the head part, wherein the head part and a first portion of the shank (right portion of “S”, see below) are embedded in the propelling member 12 such that both a side (peripheral side of the head, see below) of the head part and an end face (face of the head oriented towards the right, as oriented in Fig. 3 below) of the head part are surrounded and covered by the propelling member, the end face being covered by the propelling member as seen in a direction along the longitudinal axis and toward the end face (i.e. viewing from right towards the left, into the end face of Fig. 3), wherein a second portion (left portion, as in Figs. 2-3) of the shank “S” extends axially beyond an END EDGE (as annotated below) of the propelling member 12 to expose the second portion of the shank and the entry TIP externally of the propelling member 12 such that the end edge of the propelling member is positioned axially between the first end and the second end of the fastener body (see below).

    PNG
    media_image1.png
    602
    899
    media_image1.png
    Greyscale

Examiner-annotated Figs. 2-3 of Lombardi

Regarding Claim 9, Lombardi teaches a fastener assembly (see above, re: Claim1), comprising:
an elongated fastener 14 (see details above; alternatively, the same considerations apply to the equivalent embodiment of Figs. 5-6) with a HEAD end part and an entry TIP end part and a longitudinal axis (head, tip, and axis discussed above):
a propelling member 12 (details above; alternatively the propelling member may be regarded as represented by the assembly of the body portion 12 WITH the handle portion 30, see Figs. 2-3) engaged with and carried on the fastener 14 (details above, see annotated Figs. 2-3 above ) and configured for transferring an externally applied propulsion force to the fastener 14 (see details above), wherein the propelling member 12 (or 12/30) has a lengthened shape, wherein a portion of the lengthened shape (see “P1 above”) extends around the HEAD end part of the fastener 14 to cover an axial end (right-most end of the HEAD part annotated above) of the head end part as seen in direction along the longitudinal axis and toward the head end part (from right, towards the left, in Figs. 2-3 above),
wherein the propelling member 12 (or 12/30) includes at least one weakening longitudinal side slot configured to facilitate at least partial dissociation (gap 16 is longitudinally oriented, belongs to the distal side of the propelling member 12  - or 12/30 -  and is at the interface between 12 and 14, and is weak as representing a hollow/empty space as a gap, therefore facilitating the separation/dissociation therefrom – see Figs. 2-3 and Para 0026: “tool portion 14 of the nail set 10 is removable” ) of the propelling member 12 (or 12/30) from the fastener 14 upon the laying of the fastener 14 into a support (for example a foam board, a cardboard panel, a wooded plank or a drywall panel, etc.) wherein the propelling member (12/30) is made of a first material (for the equivalent embodiment of Fig. 6 is described in Para 0042 as being made, at least in part, of “elastomeric material, a rubber based material, a plastic based material or other suitable material”, all known to have a lower hardness than the hardened steel of fastener 14) and the fastener 14 is made of a second material (“fully hardened, precision-milled steel”, Para 0019) , wherein the first material is less hard than the second material (polymeric materials being less hard than steels), and
wherein the HEAD end part of the fastener 14 is embedded into the propelling member 12 (or 12/30) and the entry TIP end part extends axially beyond an axial end (labeled as “end edge” in annotated Figs. 2-3 above) of the lengthened shape of the propelling member 12 (or 12/30) (see Figs 2-3 and additional details above) such that the axial end of the lengthened shape of the propelling member 12 (or 12/30) is located axially between the HEAD end part and the entry TIP end part (see Figs. 2-3 above).

Regarding Claim 2, Lombardi further teaches that the propelling member 12 is configured so as to be at least partially dissociated from the fastener body 14 upon a laying of the fastener body into a support (Para 0026: “tool portion 14 of the nail set 10 is removable from the body portion 12” is understood as teaching that the propelling member and fastener body 14 can/may be dissociated/separated at any time, thus including after fastener 14 is inserted into a support like a board/plank/panel as detailed above).

Regarding Claim 3, Lombardi further teaches that the propelling member (second interpretation discussed in Claim 1, i.e. that the propelling member may be regarded as represented by the assembly of the body portion 12 WITH the handle portion 30, see Figs. 2-3) is made of a first material (for the equivalent embodiment of Fig. 6 is described in Para 0042 as being made, at least in part, of “elastomeric material, a rubber based material, a plastic based material or other suitable material”, all known to have a lower hardness than the hardened steel of fastener 14) and the fastener body 14 is made of a second material (“fully hardened, precision-milled steel”, Para 0019), wherein the first material is less hard than the second material (polymeric materials being less hard than steels).

Regarding Claim 4, Lombardi further teaches that the propelling member 12/14 includes at least one weakening longitudinal side slot configured to facilitate dissociation (gap 16 is longitudinally oriented, belongs to the distal side of the propelling member 12  - or 12/30 -  and is at the interface between 12 and 14, and is weak as representing a hollow/empty space as a gap, therefore facilitating the separation/dissociation therefrom – see Figs. 2-3 and Para 0026: “tool portion 14 of the nail set 10 is removable” ) of the propelling member 12/30 from the fastener body upon a setting of the fastener body 14 into a support (for example a foam board, a cardboard panel, a wooded plank or a drywall panel, etc.).

Regarding Claim 6, Lombardi further teaches that the fastener body 14 is formed as a nail (has an elongated shape like a nail, and is sharper distally than proximally) and the propelling member 12/30 presents, in section, a cylindrical or parallelepiped lengthened shape (annotated as CYL above), wherein an extension axis of the propelling member and a longitudinal axis of the nail are juxtaposed (both axes are collinear and corresponding to the axis used for the cross section 3-3 as marked in Fig. 2, see above).

Regarding Claim 8, Lombardi further teaches that the fastener body 14 is formed as a nail (has an elongated shape like a nail, and is sharper distally than proximally) and the propelling member 12/30 presents, in section, a cylindrical or parallelepiped lengthened shape (annotated as CYL above) having a transversal dimension or diameter that is larger than a diameter of the head part (diameters measured vertically, as oriented in Figs. 2-3 above; the diameter of the CYL section is larger by about 10-500% than various diameters of the head part as such diameters decrease from a maximum value at shoulder 26, towards the proximal termination 24 of the HEAD end).

Response to Arguments
Applicant's arguments filed 05/26/2021, regarding the 35 USC 102 rejections of Claim 10 over the prior art have been fully considered and are persuasive. The related rejections have been withdrawn. Upon reconsideration of the claim, please note additional 35 USC 112a-b issues formulated above.
Applicant's arguments regarding the 35 USC 102/103 rejections of Claims 1 and 9 (Pages 5-6) have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Note multiple annotated figures attached at the end of the proposed amendment document faxed to the Applicant, in support of the 5/28/2021 Interview, documenting multiple references with the relevant structural elements annotated for convenience (attached). Additionally, please note the following references (patent/ publication number listed at the top of the annotated figure):

    PNG
    media_image2.png
    783
    654
    media_image2.png
    Greyscale

   
    PNG
    media_image3.png
    429
    622
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    507
    950
    media_image4.png
    Greyscale

   
    PNG
    media_image5.png
    833
    1035
    media_image5.png
    Greyscale

   
    PNG
    media_image6.png
    261
    568
    media_image6.png
    Greyscale

   
    PNG
    media_image7.png
    659
    614
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731